
	
		II
		112th CONGRESS
		1st Session
		S. 966
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for
		  osteoporosis and related bone disease education, research, and surveillance,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bone Health Promotion and Research Act
			 of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Bone health is
			 critical to the overall health and quality of life of Americans. Bone provides
			 mobility, support, and protection for the body and acts as a storehouse for
			 essential minerals.
			(2)Osteoporosis is a
			 condition in which the bones become weak and can break from a minor fall or, in
			 serious cases, from simple actions such as sneezing. An estimated 34,000,000
			 Americans have low bone mass or osteopenia, which puts them at risk for
			 osteoporosis and bone fractures. In addition, 10,000,000 Americans have
			 osteoporosis.
			(3)Eight million of
			 those with osteoporosis are women, and an estimated 2,000,000 American men have
			 osteoporosis. The United States Surgeon General says that by 2020 one in two
			 Americans over age 50 is expected to have or to be at risk of developing
			 osteoporosis of the hip; even more will be at risk of developing osteoporosis
			 at any site in the skeleton.
			(4)According to
			 estimated figures, osteoporosis was responsible for more than 2,000,000
			 fractures in 2005, including hip, spine, wrist, and other fractures. The number
			 of fractures due to osteoporosis is expected to rise to more than 3,000,000 by
			 2025. Approximately 1 in 2 women and up to 1 in 4 men over age 50 will break a
			 bone because of osteoporosis.
			(5)An
			 average of 24 percent of hip fracture patients age 50 and older die in the year
			 following their fracture.
			(6)Osteoporosis costs
			 our health care system an estimated $19,000,000,000 each year. By 2025, experts
			 predict that osteoporosis will account for $25,300,000,000 in costs.
			(7)Individuals with
			 certain diseases are at higher risk of developing osteoporosis. For example,
			 diabetes patients are at increased risk for developing an osteoporosis-related
			 fracture. Cancer patients are also at increased risk because many cancer
			 therapies, such as chemotherapy and corticosteroids, have direct negative
			 effects on bone. Also, certain cancers, including prostate and breast cancer,
			 may be treated with hormonal therapy, which can cause bone loss.
			(8)Osteogenesis
			 imperfecta is characterized by fragile bones and frequent fractures. It is
			 estimated to afflict an estimated 40,000 people.
			(9)Paget’s disease of
			 the bone, a geriatric disorder that results in enlarged and deformed bones in
			 one or more parts of the body, afflicts an estimated 700,000 Americans over the
			 age of 60.
			(10)Lifestyle factors
			 can affect bone health. For example, the chemicals in cigarette smoke are
			 harmful to bone cells and smoking may make it harder to absorb calcium. Heavy
			 drinking can reduce bone formation and may also affect the body’s calcium
			 supply.
			(11)The 2004 Surgeon
			 General’s Report, Bone Health and Osteoporosis: A Report of the Surgeon
			 General, said that Americans must be encouraged to: get enough calcium
			 and vitamin D; engage in regular weight-bearing and muscle-strengthening
			 exercise; avoid smoking and excessive alcohol; and talk to their healthcare
			 providers about bone health.
			(12)The Nation’s
			 annual direct and indirect costs for bone and joint health are
			 $849,000,000,000—7.7 percent of the United States gross domestic
			 product.
			(13)Greater efforts
			 and commitments are needed from Congress, the States, providers, and patients
			 to lessen the burden of osteoporosis and related bone diseases on
			 Americans.
			3.National bone
			 health programPart B of title
			 III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 314 the following:
			
				315.National bone
				health program
					(a)Establishment of
				ProgramThe Secretary may develop and implement a National Bone
				Health Program (in this section referred to as the Program)
				consistent with this section.
					(b)Control,
				Prevention, and Surveillance
						(1)In
				generalUnder the Program, the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, may, directly or
				through competitive grants to eligible entities, conduct, support, and promote
				the coordination of research, investigations, demonstrations, training, and
				studies relating to the control, prevention, and surveillance of osteoporosis
				and related bone diseases.
						(2)Training and
				technical assistanceWith respect to the planning, development,
				and operation of any activity carried out under paragraph (1), the Secretary
				may provide training, technical assistance, supplies, equipment, or services,
				and may assign any officer or employee of the Department of Health and Human
				Services to a State or local health agency, or to any public or nonprofit
				entity designated by a State health agency, in lieu of providing grant funds
				under this subsection.
						(3)Osteoporosis and
				related bone disease prevention research at the Centers for Disease Control and
				PreventionThe Secretary may provide additional grant support
				under this subsection to encourage the expansion of research related to the
				prevention and management of osteoporosis and related bone diseases at the
				Centers for Disease Control and Prevention.
						(4)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a national public or private nonprofit entity that
				demonstrates to the satisfaction of the Secretary, in the application described
				in subsection (e), the ability of the entity to carry out the activities
				described in paragraph (1).
						(c)Education and
				Outreach
						(1)In
				generalUnder the Program, the Secretary may coordinate and carry
				out national education and outreach activities, directly or through the
				provision of grants to eligible entities, to support, develop, and implement
				education initiatives and outreach strategies appropriate for osteoporosis and
				related bone diseases.
						(2)Initiatives and
				strategiesInitiatives and strategies implemented under paragraph
				(1) may include public awareness campaigns, public service announcements, and
				community partnership workshops, as well as programs targeted at businesses and
				employers, managed care organizations, and health care providers.
						(3)PriorityIn
				carrying out paragraph (1), the Secretary—
							(A)may emphasize
				prevention, early diagnosis, and appropriate management of osteoporosis and
				related bone disease, and opportunities for effective patient self-management;
				and
							(B)may give priority
				to reaching high-risk or underserved populations.
							(4)CollaborationIn
				carrying out this subsection, the Secretary shall consult and collaborate with
				the Advisory Committee established in subsection (g).
						(5)Eligible
				entityFor purposes of this subsection, the term eligible
				entity means a national public or private nonprofit entity that
				demonstrates to the satisfaction of the Secretary, in the application described
				in subsection (e), the ability of the entity to carry out the activities
				described in paragraph (1).
						(d)Comprehensive
				State Grants
						(1)In
				generalUnder the Program, the Secretary may award grants to
				eligible entities to provide support for comprehensive osteoporosis and related
				bone disease control and prevention programs and to enable such entities to
				provide public health surveillance, prevention, and control activities related
				to osteoporosis and related bone diseases.
						(2)EligibilityTo
				be eligible to receive a grant under this subsection, an entity shall be a
				State or Indian tribe.
						(3)ApplicationTo
				be eligible to receive a grant under this subsection, an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				agreements, assurances, and information as the Secretary may require, including
				a comprehensive osteoporosis and related bone disease control and prevention
				plan that—
							(A)is developed with
				the advice of stakeholders from the public, private, and nonprofit sectors that
				have expertise relating to osteoporosis and related bone disease control,
				prevention, and treatment that increase the quality of life and decrease the
				level of disability;
							(B)is intended to
				reduce the morbidity of osteoporosis and related bone diseases, with priority
				on preventing and controlling osteoporosis and related bone diseases in at-risk
				populations and reducing disparities in osteoporosis and related bone disease
				prevention, diagnosis, management, and quality of care in underserved
				populations;
							(C)describes the
				osteoporosis and related bone disease services and activities to be undertaken
				or supported by the entity; and
							(D)demonstrates the
				relationship the entity has with the community and local entities and how the
				entity plans to involve such community and local entities in carrying out the
				activities described in paragraph (1).
							(4)Use of
				fundsAn eligible entity may use amounts received under a grant
				awarded under this subsection to conduct, in a manner consistent with the
				comprehensive osteoporosis and related bone disease control and prevention plan
				submitted by the entity in the application under paragraph (3)—
							(A)public health
				surveillance and epidemiological activities relating to the prevalence of
				osteoporosis and related bone disease and assessment of disparities in
				osteoporosis and related bone disease prevention, diagnosis, management, and
				care;
							(B)public information
				and education programs; and
							(C)education,
				training, and clinical skills improvement activities for health professionals,
				including allied health personnel.
							(e)General
				ApplicationTo be eligible to receive a grant under this section,
				except under subsection (d), an entity shall submit to the Secretary an
				application at such time, in such manner, and containing such agreements,
				assurances, and information as the Secretary may require, including a
				description of how funds received under a grant awarded under this section will
				supplement or fulfill unmet needs identified in a comprehensive osteoporosis
				and related bone disease control and prevention plan of the entity.
					(f)DefinitionsFor
				purposes of this section:
						(1)Indian
				tribeThe term Indian tribe has the meaning given
				such term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act.
						(2)StateThe
				term State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
				Guam, and the Northern Mariana Islands.
						(g)Advisory
				Committee
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish a committee to be known as the Osteoporosis and
				Related Bone Disease Advisory Committee (referred to in this section as the
				Advisory Committee). The Advisory Committee shall be composed of
				at least one member, to be appointed by the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, representing each
				of the following:
							(A)National voluntary
				health organizations that focus on issues relating to osteoporosis or other
				bone diseases.
							(B)Professional
				societies that focus on issues relating to osteoporosis or other bone
				diseases.
							(C)The Centers for
				Disease Control and Prevention, to include, upon the recommendation of the
				Director of the Centers, representatives of the Coordinating Center for Health
				Promotion, the Coordinating Center for Health Information and Service, and the
				Coordinating Center for Environmental Health and Injury Prevention.
							(D)State public
				health departments.
							(E)The National
				Institutes of Health, to include, upon the recommendation of the Director of
				the National Institutes of Health, representatives of the National Institute of
				Arthritis and Musculoskeletal and Skin Diseases, the National Cancer Institute,
				the National Institute of Biomedical Imaging and Bioengineering, the National
				Institute of Child Health and Human Development, the National Institute of
				Dental and Craniofacial Research, the National Institute of Diabetes and
				Digestive and Kidney Diseases, the National Institute on Aging, the Office of
				Dietary Supplements, the Office of Rare Diseases, and the Office of Research on
				Women’s Health.
							(F)Patients with
				osteoporosis or related bone diseases or their family members.
							(G)The Office on
				Women’s Health in the Department of Health and Human Services.
							(H)Clinicians with
				expertise on osteoporosis or related bone diseases.
							(I)Other stakeholders
				from the public, private, and nonprofit sectors with expertise relating to
				osteoporosis or other bone disease control, prevention, and treatment.
							(2)DutiesThe
				Advisory Committee shall advise the Secretary and the Assistant Secretary for
				Health regarding the manner in which such officials can—
							(A)ensure interagency
				coordination and communication and minimize overlap regarding efforts to
				address osteoporosis and related bone diseases;
							(B)conduct and
				support national education and outreach activities;
							(C)identify
				opportunities to coordinate efforts with other Federal and State agencies and
				private organizations addressing such diseases;
							(D)ensure that public
				health policy decisions and information disseminated to the public and
				physicians are evidence-based and population-focused;
							(E)advise relevant
				Federal agencies on priorities related to osteoporosis and related bone
				diseases;
							(F)conduct
				surveillance and data collection and disseminate epidemiological information in
				accordance with section 32OB; and
							(G)expand and
				intensify research on osteoporosis and related bone diseases in accordance with
				section 404I.
							(h)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $22,000,000 for each of fiscal years 2011 through
				2013.
					.
		4.HHS
			 research activities with respect to osteoporosis and related bone
			 diseasesPart A of title IV of
			 the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at
			 the end the following:
			
				404I.Bone health
				initiative
					(a)Expansion and
				Intensification of Activities
						(1)In
				generalThe Director of NIH shall expand and intensify programs
				of the National Institutes of Health with respect to research and related
				activities concerning osteoporosis and related bone diseases, including
				osteogenesis imperfecta, Paget’s disease of bone, and rare bone
				diseases.
						(2)Coordination;
				consultationThe Director of NIH shall carry out paragraph
				(1)—
							(A)in coordination
				with the directors of the National Institute of Arthritis and Musculoskeletal
				and Skin Diseases, the National Cancer Institute, the National Institute of
				Biomedical Imaging and Bioengineering, the National Institute of Child Health
				and Human Development, the National Institute of Dental and Craniofacial
				Research, the National Institute of Diabetes and Digestive and Kidney Diseases,
				the National Institute on Aging, the Office of Rare Diseases, the Office of
				Research on Women’s Health, and any other national research institutes or
				offices, as appropriate; and
							(B)in consultation
				with additional Federal officials, the advisory committee established under
				section 315(g), and any national voluntary health organizations, professional
				societies, and private entities, as appropriate.
							(b)Planning Grants
				and Contracts for Innovative Research in Osteoporosis and Related Bone
				Diseases
						(1)In
				generalIn carrying out subsection (a)(1), the Director of NIH
				shall award planning grants or contracts for the establishment of new research
				programs, or enhancement of existing research programs, that focus on
				osteoporosis and related bone diseases, including osteogenesis imperfecta,
				Paget’s disease of bone, and rare bone diseases.
						(2)Research
							(A)Types of
				researchIn carrying out this subsection, the Secretary shall
				encourage basic, clinical, and translational research that focuses on
				osteoporosis and related bone diseases, including osteogenesis imperfecta,
				Paget’s disease of bone, and rare bone diseases.
							(B)PriorityIn
				awarding planning grants or contracts under paragraph (1), the Director of NIH
				may give priority to collaborative partnerships, which may include academic
				health centers, private sector entities, and nonprofit organizations.
							(C)New and early
				stage investigatorsThe Director of NIH shall make an effort to
				fund research by new and early stage investigators under paragraph (1).
							(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $250,000,000 for each of fiscal years
				2011 through 2013. Such authorization shall be in addition to any authorization
				of appropriations under any other provision of law to carry out research
				activities on osteoporosis or related bone
				diseases.
					.
		5.Surveillance
			 activities related to bone diseases at the centers for disease control and
			 preventionPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 320A the following:
			
				320B.Surveillance
				regarding osteoporosis and related bone diseases
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award grants to and enter into
				cooperative agreements with public or nonprofit private entities for the
				collection, analysis, and reporting of data on osteoporosis and related bone
				diseases, including osteogenesis imperfecta and Paget’s disease of bone.
					(b)Technical
				AssistanceIn awarding grants and entering into agreements under
				subsection (a), the Secretary may provide direct technical assistance in lieu
				of cash.
					(c)Coordination
				with Advisory Committee and NIHThe Secretary shall ensure that
				epidemiological and other types of information obtained under subsection (a) is
				made available to the National Institutes of Health. The advisory committee
				established under section 315(g) shall advise the Secretary in the coordination
				of epidemiological efforts and in the expansion and intensification of programs
				for conducting surveillance and data collection activities under this
				section.
					(d)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $25,000,000 for each of fiscal years
				2011 through
				2015.
					.
		
